The opinion oí the Court was delivered by
Fenner, J.
The only serious question involved in this case is one of law, viz: Whether-intere'st can be collected on a judgment for money, which, by its terms, is silent as to interest.
At common law, judgments did not draw interest.
In some States, statutes have been passed providing that interest should run and be collectible on all judgments for money.
In an action on a j udgment rendered by a court of a sister State it is held that interest thereon cannot be recovered in absence of proof of the existence of such statute.
Thompson vs. Monrow, 2 Cal. 99.
The same rule has been applied to judgments rendered by courts of the United States.
Saunders vs. Taylor, 7 N. S. 14.
This doctrine has been repeatedly applied to judgments rendered by courts of this State.
Saul vs. Creditors, 7 N. S. 437.
D’Aquin vs. Cordon, 8 N. S. 608; 2 La. 512; 3 La. 487; 4 An. 6; 12 An. 112, 116.
It is contended, however, that the present article 1938 of the Civil Code is equivalent, in effect, to a statute providing that judgments for money shall draw interest irrespective of their terms. That article provides that “ all debts shall bear interest, at the rate of five per cent per annum, from the time they become due, unless otherwise stipulated.”
The equivalency contended for cannot be conceded.
A judgment is not a debt within the meaning of that article. “A judgment neither creates, adds to, nor detracts from a debt. It only declares its existence, fixes its amount, and secures to the creditoi the means of enforcing its payment.”
18 La. 414; 9 R. 119; 10 Rob. 412, 155; Hill vs. Bourcier, 29 An. 841.
A judgment has been defined to be “ the decision or sentence of the-law, pronounced by a court of competent jurisdiction upon the matter contained in the record.”
Jac. Law Dic., 3 Bla. Com. 395, Tidd’s pr. 930.
“ The judgment is yea or nay for one party and against the other.”' 9 Iowa, 114.
*583It is a fiat of a court settling the rights of the parties, and however unjust, erroneous, or illegal the settlement may be, the parties can only claim under it that which, by its terms, the judgment awards.
Article 1938 C. C. is a rule of law which, like all other laws, should be observed and enforced by judges in their judgments. But if -they neglect or refuse to enforce it, they simply commit error, which can be corrected only in some of the modes pointed out by law. Error in the judgment cannot be remedied by enlarging or restricting the execution thereof.
That, in the view of the law-maker, the article is merely intended as a law to be followed by judges in rendering their judgments, is manifest from the fact that it has been embodied in the Code of Practice, under the rubric “of judgments and costs,” Art. 554, which declares that “interest at the rate of five per cent shall be allowed on all debts from the time they become due, unless otherwise stipulated.” This follows Art. 553, which declares that “interest shall not be allowed by the judgment, unless the same have been expressly claimed.”
From these two articles it clearly appears that the question of interest vel non is, in all cases, submitted to the judge and is passed on and concluded by his judgment, like all other matters. The reasoning of the court in the case of Saul vs. his Creditors (7 N. S. 437) is, therefore, entirely applicable. We quote: “ The judgment is silent about interest, and we are ignorant of any law which makes the interest follow as a consequence of giving judgment for a debt which would bear it. * * Had the judgment in express terms rejected interest, there would have been no room for argument that it furnished to the parties opposing the claim the plea of res judicata against a second demand. We think there is equally a rejection of the claim, when both principal and interest are demanded, and the former alone is given by the decree.” That learned court, in a long and philosophic opinion, enforces the above views by unanswerable arguments and authorities. They are applicable to, and conclusive of, the present case, which is not, in our opinion, affected by statute referred to.
An analogous ruling, equally conclusive, was made in construing article 522 of the Code of Practice, relative to the verdicts of juries; and it was there held that where the verdict of the jury was for a specific sum, without mentioning interest, the court, in rendering judgment, could not give interest.
Cochrane vs. Murphy, 4 An. 6.
The question has arisen, in but one ease, since the Act of 1852 (now C. C. 1938) was adopted, and there, on state of case indistinguishable from the present, interest on judgment was disallowed.
Succession of Regan, 12 An. 116.
*584It is only because the effect of this new statutory provision was not discussed in that decision, that we have felt called on to give our reasons at length.
If the plaintiff in ruléis holder of a judgment which unjustly denies to, and withholds from, him, his legal right, it is a misfortune which might have been repaired before that judgment became final, but which is now past remedy.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be amended so as to strike out the interest allowed upon the principal of the judgment referred to and described therein, and that, as thus amended it be affirmed, appellee paying cost of this appeal.
Behearing refused.